Citation Nr: 1144249	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date for an acquired psychiatric disorder, to include bipolar disorder, earlier than December 11, 1998.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

An April 2010 Board decision granted the Veteran's claim for an earlier effective date for an acquired psychiatric disability, finding therein that the criteria for an earlier effective date of December 11, 1998, for a grant of service connection for this disability were met.  A July 2010 rating decision effectuated this decision.  The Veteran appealed the April 2010 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), asserting that he was entitled to an effective date even earlier than December 11, 1998, and the Court granted a Joint Motion for Partial Remand (JMR) in August 2011.  In the August 2011 Order, the Court vacated and remanded that portion of the April 2010 Board decision that denied an effective date earlier than December 11, 1998, for the grant of service connection for a psychiatric disorder, for compliance with instructions provided in the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  A claim to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, may reasonably be found to have remained open since October 19, 1995.  

2.  Competent and probative medical evidence pertinent to the evaluation of the service-connected disability has been of record since at least 1998, although a more systematic analysis, to include a nexus opinion associating the Veteran's bipolar disorder with service, has been of record since February 2005. 

3.  No document of record may reasonably be construed as a formal or informal claim to reopen the claim for service connection for an acquired psychiatric disorder which was ultimately allowed by a March 2005 rating decision prior to October 19, 1995.    

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for the assignment of an effective date of October 19, 1995, but no earlier, for the grant of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159  3.326(a) (2011).  The JMR found no errors in the duty to notify or assist in this case and, given the nature of the adjudication and disposition herein, no further discussion of the duty to notify or assist is necessary.  

II.  Legal Criteria/Analysis

Under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence (other than service department records) received after the final disallowance of a claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

As indicated in its April 2010 decision, the Board notes that the appellant's claims for service connection for a psychiatric disability had been denied since the early 1970s, to include by way of a July 1981 Board decision that denied an appeal for service connection for an acquired psychiatric disorder.  The Board also denied the Veteran's claim for service connection for PTSD in a June 1991 decision, and the United States Court of Veterans Appeals (renamed the United States Court of Appeals for Veterans Claims on March 1, 1999) affirmed the Board's determination with regard to PTSD in a judgment entered in March 1993. 

With regard to some of the more pertinent clinical evidence, a lengthy evaluation by a VA physician in conjunction with a January 1994 psychiatric compensation examination resulted in diagnoses of paranoid schizophrenia and organic mental disorder with paranoid psychotic and explosive features.  It was also noted that another private physician had diagnosed and treated the Veteran for symptoms of PTSD.  Details of his service and his recollections thereof were recorded, but no opinion was provided as to the etiology of his mental health problems.  In this regard, the examiner noted that it was "impossible for me to ascertain the extent of [the Veteran's] alcohol use and its service-connected relationship."  

On October 19, 1995, the Veteran submitted a statement requesting the "reopening [of] my claim," and asserted that he had "total disability" as a result of exposure to Agent Orange during service.  Submitted in conjunction with this statement was the report from the January 1994 VA psychiatric examination discussed above, with the Veteran identifying the psychiatric disability reflected therein as warranting entitlement to service connection.  An October 1995 rating decision denied the Veteran's claim for service connection for a psychiatric disorder, finding therein that the claim for service connection for a "mental condition" as a result of exposure to Agent Orange was not well grounded, a legal basis for denying claims for service connection that was eliminated by with the enactment of the VCAA.  The Veteran filed a Notice of Disagreement with that decision and, following a February 1996 Statement of the Case (SOC), the Veteran perfected a timely appeal to the Board with the submission of a Substantive Appeal in March 1996.  The Veteran referred to having PTSD in his Substantive Appeal, and also submitted a statement in February 1997 requesting that his claim be amended to include consideration of entitlement to service connection for PTSD.  After receipt of additional statements from the Veteran and a photocopy of the reports from the January 1994 VA psychiatric examination, a March 1997 rating decision confirmed the October 1995 denial of service connection for a psychiatric disorder.  The Veteran was provided with a Supplemental Statement of the Case addressing the issue in May 1997. 

After an October 1998 rating decision found that new and material evidence had had not been received to reopen his claim for service connection for PTSD, the Veteran submitted statements received on December 11, 1998, containing argument pertinent to this claim.  August and October 1999 rating decisions denied that claim, and the October 1999 rating decision also denied service connection for what was categorized as "mental conditions variously diagnosed as antisocial personality, organic brain syndrome, and schizophrenia as a result of Agent Orange exposure."  

An appeal ultimately reached the Board, with the issues, in pertinent part, listed in an August 2000 Board decision as entitlement to service connection for an acquired psychiatric disorder not including PTSD, and whether new and material evidence had been submitted to reopen a claim for service connection for PTSD.  The bases for the phrasing of the issues were discussed within that Board decision and were not challenged in the JMR.  

The August 2000 Board decision found that new and material evidence had been received to reopen the claim for service connection for an acquired psychiatric disorder not including PTSD that was denied by the Board in its July 1981 decision but denied the claim on the merits, essentially because of the lack of a nexus opinion associating the Veteran's mental health disability with service.  The Board remanded two remaining two issues, including the issue of whether new and material evidence had been received to reopen the claim for service connection for PTSD.  Following this development, a March 2003 Board decision in pertinent part found that new and material evidence had not been received to reopen the claim for service connection for PTSD.  

The Veteran appealed the March 2003 decision to the Court, which, pursuant to Joint Motion, vacated the Board's 2003 decision in an order entered in November 2003 and remanded the case for action in compliance with the Joint Motion.  In a written response to the Court's action, the Veteran's attorney submitted a statement, received February 10, 2004, in which she contended it was quite clear that the Board had pending before it a claim with regard to mental health problems, one of which was PTSD, in addition to myriad other diagnoses, and that VA had a duty to explore all legal theories. She provided documentation which she stated was new and material evidence to reopen the claim for service connection for a mental health disability, however described.  The case was remanded by the Board in June 2004 for development of the then pending appellate issues.  Included in that development was an extensive mental health evaluation and opinion dated in February 2005 associating the longstanding mental health problems, specifically bipolar disorder, with service.  

Thereafter, a March 2005 rating decision found that new and material evidence had been submitted to reopen the claim for service connection for a chronic acquired psychiatric disorder, other than PTSD.  Service connection was granted for the Veteran's psychotic disorder, described as a bipolar disorder, with a 100 percent rating from February 11, 2004 (fixed as the date of the reopened claim).  The Veteran disagreed with the effective assigned for service connection for a psychiatric disorder, and ultimately perfected an appeal to the Board with respect to that issue.  As indicated in the Introduction herein, the April 2010 Board decision then granted the Veteran's claim for an earlier effective date for an acquired psychiatric disability, finding therein that the criteria for an earlier effective date of December 11, 1998, for the grant of service connection for this disability were met.  Also as indicated, the Veteran appealed that decision to the Court, resulting in the JMR which set forth the following in pertinent part:

[T]he Board's decision to assign an effective date of December 11, 1998, but no earlier, is not supported with an adequate statement of reasons or bases . . . Notwithstanding any finality that may have attached to an interceding August 15, 2000, Board decision denying entitlement to service connection for an acquired disorder . . . the Board here selected December 11, 1998, as the effective date for the award of service connection for an acquired psychiatric disorder . . . .

The JMR also found that the Board's analysis did not "enable the parties to determine the precise basis for its decision," and that the Board should explain whether the Veteran's October 19, 1995, statement satisfied the requirement of an informal request to reopen so as to serve as the basis for an effective date earlier than December 11, 1998, for the award of service connection for an acquired psychiatric disorder other than PTSD.

As noted above, the Veteran submitted a statement received on October 19, 1995, that, in conjunction with his reference therein to an attached report from a psychiatric examination report, may be reasonably construed as representing an intent to apply for service connection for a psychiatric disorder or reopen such a claim.  The RO accepted that statement as a claim for service connection for a psychiatric disorder, and the Veteran ultimately perfected a timely appeal to the Board with respect to this issue following the October 1995 rating decision and February 1996 SOC adjudicating the claim.  Thus, the Board finds that an informal claim for service connection for an acquired psychiatric disorder has been pending since October 19, 1995.  38 C.F.R. § 3.155.

Therefore, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the claim upon which the RO ultimately awarded service connection for an acquired psychiatric disorder in its March 2005 rating decision was filed on October 19, 1995.  Thus an effective date of October 19, 1995, may be assigned for service connection for an acquired psychiatric disorder.  See Lalonde v. West 12 Vet. App. 377, 380 (1999) (holding that the effective day of an award of service connection is based on the date that the application upon which service connection was ultimately awarded was filed with VA).  

While the Board recognizes, as discussed in the JMR, the finality of an intervening August 2000 Board decision denying entitlement to service connection for an acquired psychiatric disorder promulgated after receipt of the October 19, 1995, informal claim, the JMR did not vitiate the assignment of December 11, 1998, as the effective date by the April 2010 Board decision, which also predated the intervening August 2000 Board decision.  See Roberson v. Principi, 17 Vet. App. 135, 139 (2003) (holding that the Court is without authority to reverse findings of fact that are beneficial to claimants).  As a result, and consistent with the adjudication that has been undertaken thus far, the Board finds that an effective date of October 19, 1995, may be assigned for the grant of service connection for a psychiatric disorder.  

As for entitlement to an effective date earlier than October 19, 1995, for the grant of service connection, the remaining inquiry is whether an informal claim for service connection for a psychiatric disorder was filed prior to October 19, 1995, that may be considered to have been the application upon which service connection for an acquired psychiatric disorder was ultimately awarded by the March 2005 rating decision.  If it were shown that such an informal claim was received prior to October 19, 1995, an effective date earlier than October 19, 1995, might be warranted.  However, the record fails to show that the Veteran submitted an informal claim for service connection for a psychiatric disorder prior to October 19, 1995.  In this regard, a letter from the Veteran submitted to the RO in January 1995 did not refer to a claim for service connection for a psychiatric disorder, but instead pertained to a claim for pension benefits.  No other communication from the Veteran prior to October 19, 1995, expressed an intent to file or reopen a claim for service connection for a psychiatric disability that may be construed as the application upon which service connection for this disability was ultimately granted.     

In short, an informal claim was not submitted prior to October 19, 1995, under 38 C.F.R. § 3.155 because no communication was filed prior thereto indicating the Veteran's intent to reapply for service connection for a psychiatric disorder.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that a Veteran's service treatment reports cannot be construed as constituting an informal claim for service connection.  A claimant still has to let it be known, in some way, that he is seeking service connection for a particular disability before it can be concluded that any statement to that effect is considered an informal claim. 

In addition, an informal claim for service connection for a psychiatric disorder was not submitted prior to October 19, 1995, under 38 C.F.R. § 3.157 because the Veteran had not been granted service connection for that disability prior to that date, and a mere review of medical records dated prior to October 19, 1995, could not have been construed as an informal claim under section 3.157.  See Lalonde, supra.  Therefore, because the application to reopen the claim for service connection for a psychiatric disorder has been found to have been submitted on October 19, 1995, a finding as to when entitlement to this benefit arose is unnecessary because, per the applicable regulation, an effective date earlier than October 19, 1995, would not be warranted:  As indicated earlier, the effective date in cases where service connection has been granted after the claim has been reopened shall be the date of the filing of the claim or the date when entitlement arose, whichever is later. 

In summary, the Board finds that an informal claim for service connection for a psychiatric disability was not filed prior to the October 19, 1995, communication found herein to have been the application upon which the March 2005 grant of service connection was based.  In view of this finding, the Board concludes that there is no legal entitlement to an effective date earlier than October 19, 1995, for that grant of service connection. 

Although the Board has considered the doctrine of resolving any reasonable doubt in favor of the Veteran in connection with his claim, this rule does not apply as to any period before October 19, 1995, because the preponderance of the evidence is against that aspect of the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to an effective date of October 19, 1995, for the grant of service connection for an acquired psychiatric disorder to include bipolar disorder is granted. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


